Title: To George Washington from Arthur St. Clair, 2 July 1783
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir
                            Prince Town July 2d 1783
                        
                        The unfortunate and disgraceful Event that has lately taken Place in Philadelphia must have occasioned your
                            Excellency much Uneasiness, and you ought to have received an account of it from me; but I was prevented from giving it by
                            the very ill state of my Health, and the total uselessness of my right Hand from a violent Return of the Gout which I have
                            not been one Day free from since the second of March. It will be needless now to enter into that Detail as you must have
                            received it thro’ Congress and the War Office, but I am happy to inform you that the Affair is over—the Troops in Town
                            returned to their Obedience there, and that had joined them from Lancaster gone back.
                        From what as yet appears Capt. Lt Carberry, a deranged Officer, and Lieutt Sullivan of Moylans Dragoons were
                            the principal Instigators of the Mutiny. They have absconded, and, I believe, did get on board a Vessel at Chester that
                            was ready to sail for London; there is reason, however, to think that some other Officers, and most of the Serjeants,
                            certainly, were concerned in it. Three Officers I left in Arrest, and ordered such of the Serjeants as appeared to be
                            Ringleaders to be confined, as soon as an Examination that the Chief Justice was directed to make in order to discover
                            whether they had not been prompted by some of the Citizens, was over. In doing this I was happy to find I had anticipated
                            the Wishes of Congress, and every thing in my Power either directly, or in aid of General Howe, to detect and bring to
                            condign punishment the Authors and Abettors, civil or military, I am led to do by every motive of Duty
                            and Inclination.
                        Your Excellency will have seen in Oswalds Paper of Saturday last a very strange Account of
                            this Business, together with a most illiberal Attack upon Congress and in which I also am placed in no very favorable
                            point of View—I flatter myself that your Excellency knows me sufficiently to believe that no improper concessions would
                            easily be drawn from me on any Occasion—On this no Promise of any kind was made them but that their Accounts should be
                            settled and they put upon the same footing as the rest of the Army. They requested that they might be allowed to appoint a
                            Committee of three or four Officers from those now in Service or that had been deranged to confer with the Executive of
                            the State: to this with the Approbation of Congress and the Council I consented, and got them sent to their Quarters—and
                            indeed, without Vanity, I believe it was fortunate that I was able to come to Town, as my Presence had some Effect in
                            restraining them from greater Enormities—These, however, are not mentioned to make a merit of them, for I did but my
                            Duty, but to your Excellencys Mind from any Anxiety on that Score, persuaded that an improper
                            Conduct on my Part would give it some Pain.
                        The Troops under the Command of General Howe I met Yesterday near Trenton, and this Day they were to proceed
                            on their March to Philada—I gave him every necessary Information, and as I shall return in a Day or two will give him
                            every Assistance; in the mean time, if the Judge Advocate can be spared from the Army I could wish your Excellency would
                            order him down; both because there may be many Officers to try, upon a very delicate Point, and that the State may be,
                            some how or other, involved in the Issue of the Enquiry—It therefore seems to me that it should be conducted by the proper
                            Officer, and with more Attention to Form than might happen if done by an Officer appointed for the Occasion. The Charges I
                            have exhibited against the Officers are Suspicion of being concerned with Capt. Carberry and Lieutt Sullivan who have
                            absconded in exciting the late Mutiny, and aiding and abetting the same. Behaving unlike Officers in acting as Members of
                            a Committee to confer with the Executive Council on the part of the Soldiery under an Appointment that required them to
                            take compulsive measures—against Capt. Christie particularly behaving unlike an Officer in refusing to communicate, as
                            Chairman of the Committee, to Genl St Clair what Proposals, the Troops had made of Returning to their Duty, or whether they
                            had made any—This last Charge lies equally against the whole, but, in the first Instance can be brought forward against
                            him only.
                        It would be too tedious to give your Excellency the Particulars on which the last Charge is founded—But the
                            Committee had promised they would make no Representations until they had made the proper Submissions to Congress and the
                            State for their Behaviour on the 21st ulto, and it was the refusal of that Communication that induced the Committee of
                            Congress to advise the adjournment of that Body to this Place—indeed all the Information I got was extorted from them,
                            which led to a Belief that they, at least, and perhaps many more concerned.
                        I mentioned that the Settlement of Accounts had been promised—indeed it was promised long before the Mutiny,
                            and a Month ago I wrote to Mr Peirce by desire of Mr Morris either to come down himself or appoint some Person in Penna
                            for the Purpose without loss of time—he gave me for Answer, he expected to be down himself in a few Days—I have since
                            learned that the Books are with him at Camp—but, surely, a Transcript of the Payments made to the Penna
                            Line would not require much time to take, and enable his Deputy to go on that Business as well as the
                            Books themselves.
                        I fear I trespass on your Patience, and it is now very late, and I am not well able to sit up I will
                            therefore beg leave to subscribe myself with the greatest Regard and Esteem Sir Your Excellencys most Obedient and very
                            humble Servant
                        
                            Ar. St Clair
                        
                    